Citation Nr: 0831638	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  The veteran's service medical records show that an 
audiological examination conducted on his pre-induction 
examination into military service.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
-
25
LEFT
25
10
10
-
70

It was noted that the veteran had decreased hearing.  The 
hearing portion of veteran's "PULHES" profile was recorded as 
"2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  However, on his 
separation medical examination report, the audiometer results 
were exactly identical to the results on his entrance 
examination, except that the left ear pure tone threshold at 
4000 Hertz was 10 decibels.  

A September 2007 private medical report gave a diagnosis of 
noise induced hearing loss.  The examiner was unable to 
provide an opinion as to whether the hearing loss shown was 
related to military service.  The veteran has submitted 
credible lay statements, evidence, and testimony that he 
engaged in welding and other heavy industrial work during 
military service.

As such, the medical evidence shows that he engaged in noisy 
industrial work during military service, he has a current 
diagnosis of noise induced hearing loss, and the etiology of 
the disorder remains unestablished.  The objective evidence 
is unclear as to whether the veteran's decreased hearing on 
entrance was temporary, or if any chronic hearing loss 
disorder that pre-existed military service resolved during 
the veteran's military service.  The veteran has not been 
afforded a VA medical examination for the issue on appeal.  
As such, a medical examination is in order to determine the 
etiology of the veteran's currently diagnosed bilateral 
hearing loss.  38 C.F.R. §§ 3.159, 3.326 (2007); see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any hearing loss found.  The claims 
file must be provided to and reviewed 
by the examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  The examiner must 
obtain a detailed history of in-service 
and post-service noise exposure.  All 
testing, to include an audiogram, must 
be performed.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
hearing loss found is related to the 
veteran's period of military service.  
The examiner is reminded that VA law 
and regulation does not preclude 
service connection for post-service 
hearing loss where hearing was within 
normal limits at the time of separation 
from service.  The examiner must also 
provide an opinion regarding the 
audiometric findings on the veteran's 
pre-induction as compared to the 
audiometric findings and whether the 
veteran's decreased hearing on entrance 
was temporary, or if the finding 
represented a chronic hearing loss 
disorder that pre-existed military 
service that resolved during the 
veteran's military service.  If such 
determinations cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


